Title: To George Washington from Brigadier General William Maxwell, 27 August 1778
From: Maxwell, William
To: Washington, George


          
            Sir
            Elizth Town [N.J.] 27th August 1778
          
          I have the pleasure to Inclose to Your Excellency Major Howels Journal. I have it confirmed by another channel that the 7 Vessels of
            the Cork Fleet is arived, the day before yesterday; and that Lord How Sailed with his
            Fleet the same day to the Eastward; this is all I have at present only that I have Just
            got another Packet from the Commissioners to Congress and sent it on—I am Your Excellencys Most Obedient Humble Servt
          
            Wm Maxwell
          
        